
	
		II
		111th CONGRESS
		2d Session
		S. 3229
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Kerry (for himself,
			 Mr. Cardin, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To direct the Administrator of the United States Agency
		  for International Development to develop a strategy to foster sustainable urban
		  development in developing countries that updates the Making Cities Work Urban
		  Strategy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sustainable Urban Development Act
			 of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately 51
			 percent of the world’s population lives in cities of various sizes and produce
			 the majority of the world’s economic output.
			(2)It is estimated
			 that by 2030—
				(A)almost
			 4,000,000,000 people will live in cities in the developing world;
				(B)urban populations
			 in Africa and Asia will double; and
				(C)the number of
			 people living in slums will double.
				(3)Of the
			 approximately 1,000,000,000 people worldwide who live in slums, more than 50
			 percent are younger than 25 years of age.
			(4)In most
			 countries, the largest urban areas account for significant shares of gross
			 domestic product and, due to the economic advantages of large integrated
			 markets for skills, inputs and outputs are often drivers of national economic
			 growth.
			(5)More than
			 1,100,000,000 people lack adequate access to safe water and nearly
			 2,500,000,000 lack access to sanitation services. These problems may become
			 more severe with rapid urbanization.
			(6)The costs of
			 diseases and productivity losses linked to water and sanitation amount
			 to—
				(A)2 percent of
			 gross domestic product in less developed countries; and
				(B)up to 5 percent
			 of gross domestic product in sub-Saharan Africa.
				(7)Insecure lease
			 and real property ownership tenure often subject slum dwellers to arbitrary,
			 often supra-market rents, forced evictions, threats, and harassment,
			 particularly affecting women who are often heads of households.
			(8)Insecurity of
			 tenure—
				(A)severely inhibits
			 economic development by undermining investment incentives and constraining the
			 growth of credit markets;
				(B)imperils the
			 ability of families to achieve sustainable livelihoods and assured access to
			 shelter; and
				(C)often contributes
			 to conflict over property rights.
				(9)Although women
			 constitute 66 percent of the world’s work force, they own less than 15 percent
			 of the world’s private property. This disparity is particularly damaging in
			 cities and towns in which women are disproportionately affected by forced
			 evictions and insecure tenure as a result of discrimination, gender-biased
			 laws, and customs that—
				(A)define women as
			 legal minors or otherwise prevent women from acquiring and securing property,
			 housing leases, or ownership rights; and
				(B)increase the
			 vulnerability of women to poverty, violence, and sexual abuse.
				(10)Cities can play
			 an important role in economic growth only if—
				(A)there is
			 appropriate infrastructure, institutions, and policies; and
				(B)basic services
			 are extended to everyone.
				(11)Connective
			 infrastructure, such as roads and telecommunications—
				(A)plays a critical
			 role linking cities and their markets to rural production, to hinterlands, and
			 to the global economy;
				(B)reduces economic
			 distances; and
				(C)strengthens the
			 ability of cities to take advantage of the resulting market opportunities and
			 ensures that urban and rural development policies are integrated into a
			 holistic approach that promotes economic growth throughout the country.
				(12)The 2006
			 National Security Strategy states, America’s national interests and
			 moral values drive us in the same direction: to assist the world’s poor
			 citizens and least developed nations and help integrate them into the global
			 economy..
			(13)In his October
			 2009 remarks for World Habitat Day, President Obama stated, My
			 administration is committed to … bolstering our metropolitan areas, the cities,
			 suburban and rural areas that are the engines of our economic growth. We are
			 investing in a clean energy sector that will generate new green jobs, building
			 affordable, energy efficient homes and promoting more sustainable development
			 so that we can meet the needs of the present, for securing the future for our
			 children and grandchildren … That is why we are committed to working with the
			 United Nations and our partners around the world to help more families find a
			 safe and secure place to live..
			(14)Target 11 of
			 Goal 7 of the Millennium Development Goals states, By 2020, to have
			 achieved a significant improvement in the lives of at least 100 million
			 slum-dwellers..
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to recognize
			 urban development, as an objective of United States foreign policy, and
			 overseas development assistance, particularly programs that—
				(A)foster improved
			 urban governance, management, and planning;
				(B)increase land and
			 real property tenure;
				(C)promote the
			 formal provision of, and access to, essential urban services and
			 infrastructure;
				(D)expand access to
			 basic shelter, affordable urban housing;
				(E)economically
			 empower women and youth;
				(F)promote civic
			 participation and social cohesion;
				(G)respond to, and
			 proactively prepare for, environmental and climatic challenges;
				(H)promote economic
			 growth and alleviate poverty; and
				(I)expand the
			 availability of financing for urban housing and infrastructure;
				(2)to prevent waste
			 and duplication in the use of United States overseas development assistance
			 with respect to the programs described in paragraph (1);
			(3)to foster
			 cooperative relations with foreign governments, intergovernmental
			 organizations, private businesses, and nonprofit and community-based
			 organizations that support or implement programs similar to those described in
			 paragraph (1);
			(4)to support
			 innovative international mechanisms designed to increase coordination and
			 mutual complementarity in the planning, financing, and implementation of
			 sustainable urban development policies and programs implemented by the United
			 States and other donors described in this section;
			(5)to ensure access
			 to—
				(A)basic shelter and
			 affordable housing, particularly by residents of slums and informal settlements
			 and similar densely populated, impoverished urban areas; and
				(B)safe water and
			 sanitation;
				(6)to
			 promote—
				(A)the security of
			 land and other real property use, lease, and ownership rights;
				(B)the legal
			 recognition and protections of such rights by all income groups;
				(C)equitable and
			 sustainable national land policies; and
				(D)enhanced land
			 administration services, including services for groups that—
					(i)are
			 socioeconomically vulnerable or institutionally marginalized; or
					(ii)are subject to
			 discrimination, including women, children, the poor, and people living in urban
			 slums and informal settlements; and
					(7)to support
			 efforts to enhance the technical and financial capacity of developing country
			 governments, including regional and municipal governments, to plan and manage
			 urban growth in transparent, participatory, and accountable manner.
			4.Sustainable
			 urban development strategy
			(a)In
			 generalThe Administrator of the United States Agency for
			 International Development (referred to in this section as the
			 USAID) shall develop a strategy to foster sustainable urban
			 development in developing countries that updates the Making Cities Work Urban
			 Strategy.
			(b)ConsultationThe
			 strategy required under subsection (a)—
				(1)shall be
			 developed in consultation with other United States Government agencies with
			 relevant technical expertise or policy mandates pertaining to urban development
			 in foreign countries; and
				(2)shall draw upon
			 best practices and successful models of urban development undertaken or
			 developed by international intergovernmental organizations, international
			 finance institutions, recipient countries, United States and international
			 nongovernmental organizations, private sector actors, and other appropriate
			 entities.
				(c)ContentThe
			 strategy required under subsection (a) shall—
				(1)review and assess
			 existing or past United States programs and foreign assistance strategies for
			 developing countries designed to improve urban development, including—
					(A)increasing access
			 to basic shelter, affordable housing, and shared communal
			 infrastructure;
					(B)enhancing land
			 tenure security;
					(C)promoting
			 environmentally sound urban infrastructure and services;
					(D)building capacity
			 for municipal planning, management, and governance;
					(E)leveraging
			 innovative financing for urban investments;
					(F)promoting gender
			 equality and women’s empowerment; and
					(G)promoting active
			 participation of urban dwellers in the planning and execution of urban
			 governance and social services programs;
					(2)define short- and
			 long-term objectives and performance measures by which progress in urban
			 development in foreign countries should be measured;
				(3)integrate United
			 States programs and foreign assistance strategies that address urban
			 development and slums in developing countries;
				(4)integrate into
			 the broader strategic foreign assistance plans of the Department of State and
			 the programs and objectives of the United Stated Agency for International
			 Development related to urban development and slums;
				(5)assess the
			 feasibility of establishing, in the USAID, a senior advisor for urban
			 sustainable development, who would—
					(A)provide—
						(i)leadership for
			 coordinated programming;
						(ii)technical
			 support for urban development; and
						(iii)dissemination
			 of best practices with policy and technical staff with experience and expertise
			 in urban planning and development;
						(B)guide urban
			 programming;
					(C)help build the
			 capacity of government officials in developing countries to more effectively
			 manage urbanization; and
					(D)encourage the
			 organization and involvement of local civil society, including collective and
			 municipal associations;
					(6)evaluate options
			 to leverage private sector partnerships on issues related to housing, slum
			 improvement, and finance though—
					(A)the Global
			 Development Alliance of USAID and the Global Partnerships Initiative of the
			 Department of State;
					(B)the Overseas
			 Private Investment Corporation;
					(C)the Development
			 Credit Authority;
					(D)the Millennium
			 Challenge Corporation; and
					(E)other relevant
			 initiatives;
					(7)support a policy
			 of United States Government collaboration and coordination with other donors
			 towards urban development issues, including—
					(A)working to
			 achieve Target 4 of Goal 7 of the Millennium Development Goals;
					(B)supporting local
			 development plans and strategies;
					(C)reviewing
			 technical assistance and financial resource needs for urban development
			 programming;
					(D)fostering greater
			 program coordination among donors; and
					(E)disseminating
			 best practices in urban planning and development;
					(8)assess the
			 feasibility of establishing a pilot urban strategies initiative that
			 would—
					(A)support, through
			 technical and financial assistance, a select number of cities in developing
			 countries by identifying, developing, and implementing long-term sustainable
			 urban development strategies to provide a framework for future growth and
			 development in identified countries;
					(B)provide support
			 for such urban development strategies through a variety of approaches,
			 including direct financial support, innovative financial mechanisms, and
			 private sector investment;
					(C)raise critical
			 global awareness of urban development issues, including the emergence of
			 mega-cities and the increasing burdens placed on secondary cities in developing
			 countries; and
					(D)fully integrate
			 the needs of women, who are often heads of households, yet do not have
			 equitable access to land, resources, or services;
					(9)analyze
			 approaches to improve environmental sustainability in urban areas, while
			 recognizing that developing cities are facing severe environmental stress as a
			 result of the difficulties of expanding facilities fast enough to keep up with
			 rapidly growing populations and industrial activity; and
				(10)develop a plan
			 for providing long-term United States support for sustainable urban growth and
			 development initiatives in developing countries that—
					(A)includes regular
			 coordination between United States Government agencies that have relevant
			 technical expertise or policy responsibilities, as appropriate,
			 including—
						(i)the
			 United States Agency for International Development;
						(ii)the Department
			 of State;
						(iii)the Millennium
			 Challenge Corporation;
						(iv)the Department
			 of Housing and Urban Development;
						(v)the
			 Department of the Treasury; and
						(vi)the Overseas
			 Private Investment Corporation; and
						(B)draws upon the
			 available expertise of United States-based city and regional elected officials
			 and professionals in—
						(i)community, real
			 estate, and banking sectors;
						(ii)major United
			 States private foundations, nongovernmental organizations, and policy,
			 education, and research organizations;
						(iii)United Nations
			 organizations; and
						(iv)multilateral
			 development banks.
						(d)ReportNot
			 later than 12 months after the date of the enactment of this Act, the
			 Administrator shall submit a report to Congress that includes the strategy
			 required under this section.
			
